Case: 12-14852   Date Filed: 08/21/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14852
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:91-cr-04020-WS-CAS-4


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


TERRANCE WILLIAMS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 21, 2013)

Before HULL, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 12-14852      Date Filed: 08/21/2013      Page: 2 of 5


       Terrance Williams, a federal prisoner proceeding pro se, appeals from the

district court’s denial of his pro se motion to modify his term of imprisonment,

filed pursuant to 18 U.S.C. § 3582(c)(2). Williams argues that the district court

erred by finding him ineligible for relief under § 3582(c)(2), and asserts that he is

entitled to a reduction in sentence based, in part, on United States Sentencing

Guidelines (USSG) Amendments 599 and 750.1 A jury convicted Williams in

1992 of one count of conspiracy to possess with intent to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and 846; one count of possession with intent to

distribute cocaine base, in violation of § 841(a)(1); and one count of possession of

a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g).

       “[W]e review de novo the district court’s legal conclusions regarding the

scope of its authority under the Sentencing Guidelines.” United States v. Moore,

541 F.3d 1323, 1326 (11th Cir. 2008) (quotation marks omitted). A district court

may reduce a defendant’s term of imprisonment if the defendant’s sentence was

based upon a sentencing range that the Sentencing Commission subsequently

lowered after considering the 18 U.S.C. § 3553(a) sentencing factors, so long as

the reduction is consistent with applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(2). “Where a retroactively


1
  Williams also argues that he is entitled to a sentence reduction pursuant to USSG Amendments
505, 536, 706, and 711. However, he then concedes that his sentence does not change based on
those Amendments, so we do not need to address this argument.
                                              2
               Case: 12-14852    Date Filed: 08/21/2013    Page: 3 of 5


applicable guideline amendment reduces a defendant’s base offense level, but does

not alter the sentencing range upon which his or her sentence was based,

§ 3582(c)(2) does not authorize a reduction in sentence.” Moore, 541 F.3d at

1330.

        In determining whether a reduction is warranted, a court should determine

the guideline range that would have been applicable had the relevant amendment

been in effect at the time of the defendant’s sentencing. USSG § 1B1.10(b)(1). In

doing so, a court can only substitute the relevant amendment into the district

court’s original guidelines calculation, and it must leave all other guideline-

application decisions unaffected. Id.; United States v. Bravo, 203 F.3d 778, 780

(11th Cir. 2000).

        Amendment 599 provides, in part, that where a defendant is convicted of an

18 U.S.C. § 924(c) offense for using a firearm during and in relation to a crime of

violence or a drug trafficking crime, the defendant cannot also receive a base

offense level enhancement in the underlying offense for his use of a firearm during

the commission of that offense. See USSG App. C, Amend. 599; see also United

States v. Brown, 332 F.3d 1341, 1344–45 (11th Cir. 2003). Amendment 750

lowered the base offense levels for particular crack cocaine quantities contained in

USSG § 2D1.1(c). See USSG App. C, Amend. 750.




                                           3
               Case: 12-14852    Date Filed: 08/21/2013    Page: 4 of 5


      Williams’s original sentence was based on a total offense level of 47 and a

criminal history category of III, yielding an advisory guideline range of life

imprisonment. The Presentence Report prepared in March of 1992 assigned

Williams a base offense level under the Guidelines of 40 for distributing “between

5 and 8 kilograms of cocaine base.” See USSG § 2D1.1(c)(2) (1991). He then

received a two-level enhancement for possession of a firearm, a three-level

enhancement for his role in the offense, and a two-level enhancement for

obstruction of justice.

      With the benefit of Amendment 750, Williams’s base offense level for five

to eight kilograms of crack cocaine is now 36. See USSG § 2D1.1(c)(2) (Nov.

2012). Amendment 599 does not apply to Williams because § 2K2.4, the section

modified by Amendment 599, see USSG App. C, Amend. 599, and applicable to

convictions under § 924(c), was not used to calculate Williams’s guideline range.

He was convicted of violating § 922(g), not § 924(c). Beyond that, the application

of a § 2D1.1 enhancement when a defendant is being sentenced for a violation of §

922(g) does not constitute double-counting under Amendment 599. Cf. United

States v. Webb, 665 F.3d 1380, 1381–83 (11th Cir. 2012) (where the Court

concluded that there was no double-counting where a § 2D1.1 enhancement was

applied in a § 922(g) case). Therefore, Williams’s total offense level with the




                                          4
              Case: 12-14852    Date Filed: 08/21/2013   Page: 5 of 5


benefit of the amendments is 43, which still results in an advisory guideline range

of life imprisonment. See USSG Sentencing Table.

      On this record, Williams’s sentencing range has not been subsequently

lowered by the Sentencing Commission and a reduction of his sentence is not

authorized by § 3582(c)(2). See Moore, 541 F.3d at 1330.

      AFFIRMED.




                                         5